Citation Nr: 0025383	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  00-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:  The American Legion 


INTRODUCTION

The veteran served on active duty from February 1970 to 
February 1974.  This matter comes on appeal from a June 1998 
decision by Albuquerque, New Mexico, VA Regional Office.

The veteran also submitted a notice of disagreement with the 
issue of entitlement to an increased (compensable) evaluation 
for scarring of the left tympanic membrane. Following the 
issuance of a statement of the case in May 2000, the 
substantive appeal received later that month from the veteran 
addressed only the issue of service connection for prostate 
cancer. Accordingly, this decision by the Board is limited to 
this one issue.


FINDING OF FACT

Prostate cancer developed as a result of the veteran's 
exposure to Agent Orange during service.


CONCLUSION OF LAW

Prostate cancer was incurred in active service. 38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999). Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

The veteran contends that he developed prostate cancer as a 
consequence to exposure to Agent Orange while on active duty. 
A review of the record discloses that his prostate cancer was 
detected in 1997, over two decades after his separation from 
service. The evidence also includes statements from a VA 
staff urologist and Peter Lindberg, M.D., both of whom have 
offered opinions to the effect that there was a connection 
between the veteran's prostate cancer, which he developed at 
a young age, and his exposure to Agent Orange. Given these 
medical opinions, and with resolution of the benefit of the 
doubt in the veteran's favor, service connection for prostate 
cancer is in order. 


ORDER

Service connection for prostate cancer is granted.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

